            CaseApplication
   AO 106A (08/18) 5:20-mj-00402-DUTY                  Document
                            for a Warrant by Telephone or                1 Filed
                                                          Other Reliable Electronic    08/06/20
                                                                                    Means          Page 1 of 22 Page ID #:1


                                           UNITED STATES DISTRICT COURT
                                                                           for the
                                                               Central District
                                                            __________  Districtofof
                                                                                   California
                                                                                     __________

                     In the Matter of the Search of                          )
             (Briefly describe the property to be searched or identify the   )
                             person by name and address)                     )    Case No. 5:20-MJ-00402
             Samsung Galaxy S6 Cellular Phone, model                         )
                   #SM-G920V bearing IMEI#                                   )
                       990004874919768                                       )
                                                                             )


       APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
           I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
   penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
   property to be searched and give its location):
         See Attachment A
   located in the Central District of California, there is now concealed (identify the person or describe the property to be seized):
         See Attachment B
             The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                       evidence of a crime;
                       contraband, fruits of crime, or other items illegally possessed;
                       property designed for use, intended for use, or used in committing a crime;
                       a person to be arrested or a person who is unlawfully restrained.
             The search is related to a violation of:
              Code Section                                                           Offense Description
          21 U.S.C. §§ 841(a)(1), 843(b)                                            See attached affidavit.
          18 U.S.C. §§ 922(g), 924(c)

             The application is based on these facts:
                   See attached Affidavit
                     Continued on the attached sheet.
           Delayed notice of            days (give exact ending date if more than 30 days:                                   ) is requested
         under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                    Applicant’s signature

                                                                                                  Valerie H. Atwood, Special Agent
                                                                                                    Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

Date: ___________________
                                                                                                    Judge’s signature

City and state: Riverside, CA                                                              Honorable Sheri Pym
                                                                                                    Printed name and title

AUSA: Robert Trisotto; (213) 503-1679
Case 5:20-mj-00402-DUTY Document 1 Filed 08/06/20 Page 2 of 22 Page ID #:2



                               AFFIDAVIT
     I, Valerie H. Atwood, being duly sworn, declare and state

as follows:

                      I.    PURPOSE OF AFFIDAVIT
     1.   This affidavit is made in support of a search warrant

for a white Samsung Galaxy S6 Cellular Phone, model #SM-G920V

bearing IMEI# 990004874919768 (the “SUBJECT DEVICE”) in the

custody of the Bureau of Alcohol, Tobacco, Firearms and

Explosives (“ATF”) in Riverside, California.        The SUBJECT DEVICE

is further described in Attachment A.

     2.   The requested search warrant seeks authorization to

seize the items described in Attachment B, which are the

evidence, fruits, and instrumentalities of violations of Title

21, United States Code, Sections 841(a)(1) (Possession with

Intent to Distribute); Title 21, United States Code, Section

843(b) (Unlawful Use of a Communication Facility to Facilitate a

Drug Trafficking Offense); Title 18, United States Code, Section

922(g) (Felon in Possession of a Firearm or Ammunition); and

Title 18, United States Code, Section 924(c) (Possession of a

Firearm in Furtherance of a Drug Trafficking Offense)

(collectively, the “SUBJECT OFFENSES”).       Attachments A and B are

incorporated by reference into this affidavit.

     3.   The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested warrant and does
Case 5:20-mj-00402-DUTY Document 1 Filed 08/06/20 Page 3 of 22 Page ID #:3



not purport to set forth all of my knowledge of or investigation

into this matter.    Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only.

                      II. BACKGROUND OF AFFIANT
      4.   I am a Special Agent with the Bureau of Alcohol,

 Tobacco, Firearms and Explosives (“ATF”), and have been so

 employed since January 2017.      As an ATF Special Agent, I have

 received training in federal firearms and narcotics laws and

 regulations.   I am a graduate of the Federal Law Enforcement

 Training Center Criminal Investigator Training Program as well

 as the ATF Special Agent Basic Training Program.

      5.   My duties include the investigation of criminal

 violations of federal firearms laws.       I have participated in

 several investigations involving individuals illegally

 possessing and/or trafficking in firearms.        I have also

 interviewed confidential informants, witnesses, cooperating

 defendants, criminal defendants, and other persons engaged in

 violations of federal firearms laws.

      6.   Prior to working for the ATF, I received a Bachelor of

 Arts degree in Philosophy from the University of Rochester, a

 Master of Arts degree in Middle Eastern Studies from the

 University of Texas at Austin, and a Master of Arts degree in

 International Security.     I am currently assigned to the ATF

 Riverside, California Field Office.




                                       2
Case 5:20-mj-00402-DUTY Document 1 Filed 08/06/20 Page 4 of 22 Page ID #:4



                   III. SUMMARY OF PROBABLE CAUSE
     7.   On January 26, 2018, law enforcement officers received

information that defendant Lee Anthony (“defendant”), who

officers were trying to locate due to outstanding felony arrest

warrants, was at a Comfort Inn located in Moreno Valley,

California.   Officers set up surveillance at the hotel and saw

defendant walking to his car.      A search of defendant was

conducted and officers found a loaded .357 Magnum revolver in

his front waistband, about 39.1 grams of methamphetamine in his

front pants pocket, and the SUBJECT DEVICE in his left rear

pants pocket.   Additionally, defendant had on his person

multiple empty plastic bags, a digital scale, approximately

$1,199 in cash, and three glass pipes.

                   IV. STATEMENT OF PROBABLE CAUSE
     8.   Based on my review of law enforcement reports,

conversations with other law enforcement agents, and my own

knowledge of the investigation, I am aware of the following:

     A.   The First Superseding Indictment and Trial Date.
     9.   On August 8, 2019, a Grand Jury in the Central

District of California returned a First Superseding Indictment

charging defendant with 21 U.S.C § 841(a)(1), (b)(1)(B)(viii)

(Possession with Intent to Distribute Methamphetamine), 18

U.S.C. § 924(c) (Possession of a Firearm in Furtherance of a

Drug Trafficking Crime), and 18 U.S.C. § 922(g)(1) (Felon in

Possession of a Firearm and Ammunition), as well as several

additional counts which the Court dismissed on the government’s

motion following a ruling on defendant’s motion to suppress



                                       3
Case 5:20-mj-00402-DUTY Document 1 Filed 08/06/20 Page 5 of 22 Page ID #:5



evidence.     Case No. ED CR 18-00146-FMO.    The offense conduct

underlying the pending counts stem from the events of January

26, 2018, which are described in this affidavit.

     10.     The case is currently set for trial on October 13,

2020 before the Honorable Fernando M. Olguin, United States

District Judge, Central District of California.         Under the

Court’s August 6, 2020 Scheduling Order, all search warrants

related to the matter must be filed by no later than August 28,

2020.     ED CR 18-000146-FMO, ECF No. 135.

     B.      The SUBJECT DEVICE was seized on January 26, 2018.
     11.     On January 26, 2018, Riverside Police Department

(“RPD”) officers assigned to the Multi Enforcement Tactical

Response Operations (“METRO”) team had information regarding the

whereabouts of defendant, who currently had outstanding felony

warrants for a Post Release Community Supervision (“PRCS”)

violation as well as for being a felon in possession of a

firearm.     At the time, RPD Officer Evan Wright, among other RPD

officers on the METRO team, knew defendant from a previous

incident where Officer Wright arrested defendant for being a

felon in possession of a firearm and for the sales of narcotics.

At the time, RPD Officer Wright also knew that the defendant was

currently on PRCS and was familiar with his PRCS search terms.

     12.     The information that the RPD METRO team received was

that defendant was currently in an unknown room at the Comfort

Inn located at 23330 Sunnymead Boulevard in Moreno Valley, CA.

As a result, RPD Officers set up surveillance in the parking lot

of the Comfort Inn.     While conducting surveillance, RPD officers



                                       4
Case 5:20-mj-00402-DUTY Document 1 Filed 08/06/20 Page 6 of 22 Page ID #:6



saw a silver Acura (license plate CA-3CEB929) parked in the

parking lot.    Officer Wright remembered this vehicle from the

previous incident with defendant and knew that it belonged to

defendant.    Officer Wright remembered the defendant’s vehicle

because Officer Wright located a firearm and methamphetamine

hidden within the driver’s side door panel.        RPD officers

conducted a records check of the silver Acura and confirmed it

was still registered to defendant.

     13.    While conducting surveillance in the Comfort Inn

parking lot, RPD officers saw a black male who they were able to

identify as defendant holding a large computer printer walking

towards the silver Acura.     As he was walking towards the

vehicle, RPD Officers exited their vehicles and walked towards

defendant.    Officer Wright gave defendant commands to which

defendant complied, and was taken into custody.

     14.    Officer Wright conducted a search of defendant’s

person.    In the defendant’s front waistband was a Ruger .357

Magnum Revolver loaded with six rounds of ammunition.          Inside

the defendant’s left front pants pocket was a sock that

contained two plastic bags, each containing methamphetamine, as

well as multiple empty clear zip lock plastic bags.         Also inside

the defendant’s left front pants pocket was a black zipper pouch

that also contained multiple empty zip lock bags as well as

three glass pipes.    Inside the defendant’s right front pants

pocket was a white colored pouch that contained a digital scale.

In the defendant’s left rear pants pocket was a wallet that




                                       5
Case 5:20-mj-00402-DUTY Document 1 Filed 08/06/20 Page 7 of 22 Page ID #:7



contained about $1,199 in cash.      Also found in the defendant’s

left rear pants pocket was the SUBJECT DEVICE.

           V.    TRAINING AND EXPERIENCE ON DRUG OFFENSES
                      AND THE USE OF DIGITAL DEVICES
     15.   Based on my training and experience and familiarity

with investigations into drug trafficking conducted by other law

enforcement agents, I know the following:

           a.    Drug trafficking is a business that involves

numerous co-conspirators, from lower-level dealers to higher-

level suppliers, as well as associates to process, package, and

deliver the drugs and launder the drug proceeds.         Drug

traffickers often travel by car, bus, train, or airplane, both

domestically and to foreign countries, in connection with their

illegal activities in order to meet with co-conspirators,

conduct drug transactions, and transport drugs or drug proceeds.

           b.    Drug traffickers often maintain books, receipts,

notes, ledgers, bank records, and other records relating to the

manufacture, transportation, ordering, sale and distribution of

illegal drugs.   The aforementioned records are often maintained

where the drug trafficker has ready access to them, such as on

their cell phones and other digital devices.

           c.    Communications between people buying and selling

drugs take place by telephone calls and messages, such as e-

mail, text messages, and social media messaging applications,

sent to and from cell phones and other digital devices.          This

includes sending photos or videos of the drugs between the

seller and the buyer, the negotiation of price, and discussion




                                       6
Case 5:20-mj-00402-DUTY Document 1 Filed 08/06/20 Page 8 of 22 Page ID #:8



of whether or not participants will bring weapons to a deal.           In

addition, it is common for people engaged in drug trafficking to

have photos and videos on their cell phones of drugs they or

others working with them possess, as they frequently send these

photos to each other and others to boast about the drugs or

facilitate drug sales.

            d.    Drug traffickers often keep the names, addresses,

and telephone numbers of their drug trafficking associates on

their digital devices.     Drug traffickers often keep records of

meetings with associates, customers, and suppliers on their

digital devices, including in the form of calendar entries and

location data.

            e.    Based upon my training and experience on drug

offenses, together with the facts of this case, I believe there

is probable cause to believe that defendant used the SUBJECT

DEVICE to communicate about the SUBJECT OFFENSES, including the

sale of the methamphetamine found on his person, and that the

SUBJECT DEVICE has evidence on it, such as the type detailed

above, concerning the SUBJECT OFFENSES.

           VI.   TRAINING AND EXPERIENCE ON DIGITAL DEVICES
     15.    As used herein, the term “digital device” includes the

SUBJECT DEVICE.

     16.    On or about June 22, 2020, I conducted research into

the make and model of the SUBJECT DEVICE.        While conducting that

research and reaching out to other agents familiar with

examining digital devices, I learned that the make and model of

the SUBJECT DEVICE is common and there are multiple methods



                                       7
Case 5:20-mj-00402-DUTY Document 1 Filed 08/06/20 Page 9 of 22 Page ID #:9



available to potentially bypass a lock in order to access its

contents under a search warrant issued by the Court.

     17.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

           a.   Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.          Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.      Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

           b.   Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.          That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.       For example, recoverable

data can include evidence of deleted or edited files; recently



                                       8
Case 5:20-mj-00402-DUTY Document 1 Filed 08/06/20 Page 10 of 22 Page ID #:10



used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

            c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.     For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

            d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain

“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed.       Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.

      18.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data

during a search of the premises for a number of reasons,

including the following:

            a.    Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which




                                        9
Case 5:20-mj-00402-DUTY Document 1 Filed 08/06/20 Page 11 of 22 Page ID #:11



may take substantial time, particularly as to the categories of

electronic evidence referenced above.

            b.   Digital devices capable of storing multiple

gigabytes are now commonplace.       As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

      19.   The search warrant requests authorization to use the

biometric unlock features of a device, based on the following,

which I know from my training, experience, and review of

publicly available materials:

            a.   Users may enable a biometric unlock function on

some digital devices.     To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or

eye, and the device will automatically unlock if that physical

feature matches one the user has stored on the device.           To

unlock a device enabled with a fingerprint unlock function, a

user places one or more of the user’s fingers on a device’s

fingerprint scanner for approximately one second.          To unlock a

device enabled with a facial, retina, or iris recognition

function, the user holds the device in front of the user’s face

with the user’s eyes open for approximately one second.

            b.   In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when

a device has been restarted or inactive, has not been unlocked

for a certain period of time (often 48 hours or less), or after

a certain number of unsuccessful unlock attempts.          Thus, the



                                       10
Case 5:20-mj-00402-DUTY Document 1 Filed 08/06/20 Page 12 of 22 Page ID #:12



opportunity to use a biometric unlock function even on an

enabled device may exist for only a short time.          I do not know

the passcodes of the devices likely to be found in the search.

            c.     The person who is in possession of a device or

has the device among his or her belongings is likely a user of

the device.      Thus, the warrant I am applying for would permit

law enforcement personnel to, with respect to any device that

appears to have a biometric sensor and falls within the scope of

the warrant: (1) depress defendant’s thumb- and/or fingers on

the device(s); and (2) hold the device(s) in front of

defendant’s face with his or her eyes open to activate the

facial-, iris-, and/or retina-recognition feature.

      20.   Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

///

///




                                       11
Case 5:20-mj-00402-DUTY Document 1 Filed 08/06/20 Page 13 of 22 Page ID #:13



                             VII. CONCLUSION
      21.   For all the reasons described above, there is probable

cause to believe that the items listed in Attachment B, which

constitute evidence, fruits, and instrumentalities of violations

of the SUBJECT OFFENSES will be found on the SUBJECT DEVICE, as

described in Attachment A.



                                         Valerie H. Atwood
                                         Special Agent
                                         Bureau of Alcohol, Tobacco,
                                         Firearms and Explosives


Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this ____ day of
August, 2020




HONORABLE SHERI PYM
UNITED STATES MAGISTRATE JUDGE




                                       12
Case 5:20-mj-00402-DUTY Document 1 Filed 08/06/20 Page 14 of 22 Page ID #:14



                               ATTACHMENT A
PROPERTY TO BE SEARCHED

      The following digital device (the “SUBJECT DEVICE”) was

seized on January 26, 2018, and is currently maintained in the

custody of The Bureau of Alcohol, Tobacco, Firearms and

Explosives (ATF) in Riverside, California:

      1.   A white Samsung Galaxy S6 Cellular Phone, model #SM-

G920V bearing IMEI# 990004874919768.




                                        i
Case 5:20-mj-00402-DUTY Document 1 Filed 08/06/20 Page 15 of 22 Page ID #:15



                               ATTACHMENT B

I.    ITEMS TO BE SEIZED
      1.   The items to be seized are evidence, contraband,

fruits, or instrumentalities of violations of Title 21, United

States Code, Sections 841(a)(1) (Possession with Intent to

Distribute); Title 21, United States Code, Section 843(b)

(Unlawful Use of a Communication Facility to Facilitate a Drug

Trafficking Offense); Title 18, United States Code, Section

922(g) (Felon in Possession of a Firearm or Ammunition); and

Title 18, United States Code, Section 924(c) (Possession of a

Firearm in Furtherance of a Drug Trafficking Offense)

(collectively, the “SUBJECT OFFENSES”), namely:

           a.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show SMS text, email communications or other text or written

communications sent to or received from any of the digital

devices and which concern the possession or distribution of

narcotics, firearms or ammunition;

           b.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show instant and social media messages (such as Facebook,

Facebook Messenger, Snapchat, FaceTime, Skype, and WhatsApp),

SMS text, email communications, or other text or written

communications sent to or received from any digital device and

which concern the possession or distribution of narcotics,

firearms or ammunition;
Case 5:20-mj-00402-DUTY Document 1 Filed 08/06/20 Page 16 of 22 Page ID #:16



           c.    Records, documents, programs, applications,

materials, or conversations relating to the trafficking of

drugs, including ledgers, pay/owe records, distribution or

customer lists, correspondence, receipts, records, and documents

noting price, quantities, and/or times when drugs were bought,

sold, or otherwise distributed;

           d.    Records, documents, programs, applications and

materials, or evidence of the absence of same, sufficient to

show call log information, including all telephone numbers

dialed from any of the digital devices and all telephone numbers

accessed through any push-to-talk functions, as well as all

received or missed incoming calls;

           e.    Audio recordings, pictures, video recordings, or

still captured images concerning the purchase, sale,

transportation, or distribution of narcotics, firearms, or

ammunitions;

           f.    Contents of any calendar or date book for January

5, 2018 to January 26, 2018;

           g.    Global Positioning System (“GPS”) coordinates and

other information or records identifying travel routes,

destinations, origination points, and other locations for the

time period of January 5, 2018 to January 26, 2018; and

           h.    Any SUBJECT DEVICE which is itself or which

contains evidence, contraband, fruits, or instrumentalities of

the SUBJECT OFFENSES, and forensic copies thereof.




                                       ii
Case 5:20-mj-00402-DUTY Document 1 Filed 08/06/20 Page 17 of 22 Page ID #:17




           i.    With respect to any SUBJECT DEVICE containing
evidence falling within the scope of the foregoing categories of

items to be seized:

                 i.      evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;

                 ii.     evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,

as well as evidence of the presence or absence of security

software designed to detect malicious software;

                 iii. evidence of the attachment of other devices;

                 iv.     evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;

                 v.      evidence of the times the device was used;

                 vi.     passwords, encryption keys, and other access

devices that may be necessary to access the device;

                 vii. applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;

                 viii.        records of or information about

Internet Protocol addresses used by the device;



                                       iii
Case 5:20-mj-00402-DUTY Document 1 Filed 08/06/20 Page 18 of 22 Page ID #:18



                 ix.   records of or information about the device’s

Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

      2.   As used herein, the terms “records,” “documents,”

“programs,” “applications,” and “materials” include records,

documents, programs, applications, and materials created,

modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.

II.   SEARCH PROCEDURE FOR THE SUBJECT DEVICE(S)
      3.   In searching the SUBJECT DEVICE(S) (or forensic copies

thereof), law enforcement personnel executing this search

warrant will employ the following procedure while the SUBJECT

DEVICE is not connected to the Internet or a network (such as in

“Airplane Mode”):

           a.    Law enforcement personnel or other individuals

assisting law enforcement personnel (the “search team”) may

search any SUBJECT DEVICE capable of being used to facilitate

the above-listed violations or containing data falling within

the scope of the items to be seized.

           b.    The search team will, in its discretion, either

search each SUBJECT DEVICE where it is currently located or

transport it to an appropriate law enforcement laboratory or

similar facility to be searched at that location.

           c.    The search team shall complete the search of the

SUBJECT DEVICE(S) as soon as is practicable but not to exceed



                                       iv
Case 5:20-mj-00402-DUTY Document 1 Filed 08/06/20 Page 19 of 22 Page ID #:19



120 days from the date of issuance of the warrant.          The

government will not search the digital device(s) beyond this

120-day period without obtaining an extension of time order from

the Court.

           d.    The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

                 i.    The search team may subject all of the data

contained in each SUBJECT DEVICE capable of containing any of

the items to be seized to the search protocols to determine

whether the SUBJECT DEVICE and any data thereon falls within the

scope of the items to be seized.       The search team may also

search for and attempt to recover deleted, “hidden,” or

encrypted data to determine, pursuant to the search protocols,

whether the data falls within the scope of the items to be

seized.

                 ii.   The search team may use tools to exclude

normal operating system files and standard third-party software

that do not need to be searched.

                 iii. The search team may use forensic examination

and searching tools, such as “EnCase” and “FTK” (Forensic Tool

Kit), which tools may use hashing and other sophisticated

techniques.

           e.    If the search team, while searching a SUBJECT

DEVICE, encounters immediately apparent contraband or other

evidence of a crime outside the scope of the items to be seized,

the team shall immediately discontinue its search of that



                                        v
Case 5:20-mj-00402-DUTY Document 1 Filed 08/06/20 Page 20 of 22 Page ID #:20



SUBJECT DEVICE pending further order of the Court and shall make

and retain notes detailing how the contraband or other evidence

of a crime was encountered, including how it was immediately

apparent contraband or evidence of a crime.

           f.    If the search determines that a SUBJECT DEVICE

does not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the SUBJECT DEVICE and delete or destroy all forensic copies

thereof.

           g.    If the search determines that a SUBJECT DEVICE

does contain data falling within the list of items to be seized,

the government may make and retain copies of such data, and may

access such data at any time.

           h.    If the search determines that the SUBJECT DEVICE

is (1) itself an item to be seized and/or (2) contains data

falling within the list of other items to be seized, the

government may retain the digital device and any forensic copies

of the digital device, but may not access data falling outside

the scope of the other items to be seized (after the time for

searching the device has expired) absent further court order.

           i.    The government may also retain a SUBJECT DEVICE

if the government, prior to the end of the search period,

obtains an order from the Court authorizing retention of the

device (or while an application for such an order is pending),

including in circumstances where the government has not been

able to fully search a device because the device or files

contained therein is/are encrypted.



                                       vi
Case 5:20-mj-00402-DUTY Document 1 Filed 08/06/20 Page 21 of 22 Page ID #:21



           j.    After the completion of the search of the SUBJECT

DEVICE(S), the government shall not access digital data falling

outside the scope of the items to be seized absent further order

of the Court.

      4.   The review of the electronic data obtained pursuant to

this warrant may be conducted by any government personnel

assisting in the investigation, who may include, in addition to

law enforcement officers and agents, attorneys for the

government, attorney support staff, and technical experts.

Pursuant to this warrant, the investigating agency may deliver a

complete copy of the seized or copied electronic data to the

custody and control of attorneys for the government and their

support staff for their independent review.

      5.   During the execution of this search warrant, law

enforcement is permitted to (1) depress defendant Lee Anthony’s

thumb- and/or fingers onto the fingerprint sensor of the SUBJECT

DEVICE (only if the device has such a sensor), and direct which

specific finger(s) and/or thumb(s) shall be depressed; and (2)

hold the device in front of defendant Lee Anthony’s face with

his or her eyes voluntarily open to activate the facial-, iris-,

or retina-recognition feature, in order to gain access to the

contents of any such device.       In depressing a person’s thumb or

finger onto a device and in holding a device in front of a

person’s face, law enforcement may not use excessive force, as

defined in Graham v. Connor, 490 U.S. 386 (1989); specifically,

law enforcement may use no more than objectively reasonable

force in light of the facts and circumstances confronting them.



                                       vii
Case 5:20-mj-00402-DUTY Document 1 Filed 08/06/20 Page 22 of 22 Page ID #:22



      6.   The special procedures relating to digital devices

found in this warrant govern only the search of digital devices

pursuant to the authority conferred by this warrant and do not

apply to any search of digital devices pursuant to any other

court order.




                                      viii
